DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1, 2, 4-11, 13-18 & 20-23 are rejected under 35 U.S.C. 102(a) as being anticipated by Schmidt (US 2012/0194003).

With regard to claims 1, 2 & 4-11, Schmidt, in Figures 2 & 3, discloses a circuit comprising: input terminals (102 & 104) and output terminals (106 & 108); a first switch (110) and a second switch (112); and a first controller (152) and a second controller (156), wherein the first controller (152) is configured to: close the second switch (112) to short the output terminals to bypass the input terminals and the first switch (paragraph 0041), and wherein the second controller is configured to: detect at least one malfunction (overcurrents and overvoltages), and in response to detecting the at least one malfunction, open the first switch to disconnect an input terminal from an output terminal (paragraph 0041, 0046 & 0047) (re claim 1), wherein a charge storage device provides operating power for the first controller (162, paragraph 0046) (re claim 2), wherein the input terminals are coupled to a photovoltaic panel (130) (re claim 4), wherein the output terminals are coupled to a series string of photovoltaic panels (via 136 & 138 as taught in paragraph 0040) (re claim 5), wherein the malfunction comprises one of: an arc, a potential theft of a photovoltaic panel, a ground fault or a monitored (re claim 6), wherein the monitored parameter fault is a measurement of a voltage, current or temperature outside of a previously specified value range (paragraph 0047) (re claim 7), wherein the at least one of the first controller or second controller is configured to operate the circuit to be in a safety mode or a normal mode (paragraph 0046) (re claim 8), wherein the first controller is configured to further monitor a status of the first switch (by determining if an overcurrent or overvoltage is present, the controller also monitors if the switches are subject to the fault condition, thus satisfying the language of the claim) (re claim 9). 

With regard to claims 10, 11 & 13-16, Schmidt, in Figures 2 & 3, discloses a method comprising: coupling a photovoltaic panel (130) to a first node (102) and a second node (104); coupling the first node (102) to a third node (106) by closing a first switch (110); coupling the third node (106) and the second node (104) by closing a second switch (112); and controlling the first switch and second switch by at least one controller (152 & 154), the at least one controller: monitoring the status of at least one of the first switch and the second switch (by determining if an overcurrent or overvoltage is present, the controller also monitors if the switches are subject to the fault condition, thus satisfying the language of the claim), and in response to detecting at least one malfunction (overcurrent or overvoltage), performing at least one of: i) opening the first switch to disconnect the photovoltaic panel at the first node from the third node, or ii) bypassing the first switch and the photovoltaic panel by closing the second switch to connect the second node to the third node (paragraph 0041, 0046 & 0047) (re claim 10), wherein a charge storage device provides operating power for the at least one controller (162, paragraph 0046) (re claim 11), wherein an output is coupled to a series string of photovoltaic panels coupled to the second node and the third node (via 136 & 138 as taught in paragraph 0040) (re claim 13), wherein the malfunction comprises one of: an arc, a potential theft of a photovoltaic panel, a ground fault or a monitored parameter fault (paragraph 0047 (re claim 14), wherein the monitored parameter fault is a measurement of a voltage, current or temperature outside of a previously specified value range (paragraph 0047 teaches a monitored parameter fault of overcurrent and overvoltage) (re claim 15), wherein the at least one controller is configured to operate a system, which comprises one or more of the photovoltaic panel, the first to third nodes, the first and second switches, or the at least one controller, to be in a safety mode or a normal mode (paragraph 0046) (re claim 16).

With regard to claims 17, 18 & 20-23, Schmidt, in Figures 2 & 3, discloses a system comprising: a circuit comprising a first node (102), a second node (108), and a third node (106); a first switch (110) coupled between the first node (102) and the third node (106); a second switch (112) coupled between the second node (108) and the third node (106); a photovoltaic panel (130) coupled to the first node (102) and the second node (108); a series string of other photovoltaic panels coupled to the second node (108) and the third node (106) (via 136 & 138 as taught in paragraph 0040); and one or more controllers (152 & 156) configured to: detect at least one malfunction, and in response to the detection of the at least one malfunction, perform at least one of: i) close the second switch to bypass the photovoltaic panel and to bypass the first switch, or ii) open the first switch to disconnect the photovoltaic panel from the series string (paragraph 0041, 0046 & 0047) (re claim 17), wherein a charge storage device provides operating power for the one or more controllers (162, paragraph 0046) (re claim 18), wherein the malfunction comprises one of: an arc, a potential theft of a photovoltaic panel, a ground fault or a monitored parameter fault (paragraph 0047 teaches a monitored parameter fault of overcurrent and overvoltage) (re claim 20), wherein the monitored parameter fault is a measurement of a voltage, current or temperature outside of a previously specified value range (paragraph 0047 teaches a monitored parameter fault of overcurrent and overvoltage) (re claim 21), wherein the one or more controllers are configured to operate the system to be in a safety  (re claim 22), wherein the one or more controllers are configured to monitor a status of the first switch (by determining if an overcurrent or overvoltage is present, the controller also monitors if the switches are subject to the fault condition, thus satisfying the language of the claim) (re claim 23).

Allowable Subject Matter
Claims 3, 12 & 19 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 3 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a circuit comprising all the features as recited in the claims and in combination with the charge storage device being charged to a voltage above a minimum threshold before bypassing the first switch and a photovoltaic panel by closing the second switch.

Claim 12 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a method comprising all the features as recited in the claims and in combination with the charge storage device being charged to a voltage above a minimum threshold before bypassing the first switch and the photovoltaic panel by closing the second switch.

Claim 19 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a system comprising all the features as recited in the claims and in combination with the charge storage device being charged to a voltage above a minimum 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Klein (US 2008/0236648) and Robbins (US 2013/0200710) both teach bypass switching devices for a string of PV cells which have similarities to Applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986.  The examiner can normally be reached on M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Scott Bauer/Primary Examiner, Art Unit 2839